Citation Nr: 1014795	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 21, 2001, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to a TDIU, 
effective May 21, 2001.  


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO reopened the 
Veteran's claim of service connection for posttraumatic 
stress disorder (PTSD) and granted service connection for the 
condition; the RO assigned an initial 70 percent evaluation, 
effective May 21, 2001.

2.  In the November 2006 rating decision, the RO deferred 
consideration of the Veteran's TDIU claim.

3.  On January 11, 2007, the Veteran filed a formal claim 
seeking a TDIU.

4.  In an April 2007 rating decision, the RO granted 
entitlement to a TDIU, effective May 21, 2001.

5.  Prior to May 21, 2001, service connection was not in 
effect for any disability and the Veteran has not alleged 
that any prior VA determination denying service connection 
was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2001, for 
the assignment of a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's earlier effective date claim arises from his 
disagreement with the RO's initial award of TDIU benefits.  
Once the benefit sought has been granted, additional notice 
is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Thus no discussion of VA's duty to notify is 
necessary.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, and private 
treatment records with the claims folder.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Here, the Vetera seeks entitlement to an effective date 
earlier than May 21, 2001, for a TDIU.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  38 
C.F.R. § 4.19.

When a Veteran does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the Board must consider, on an extra-schedular basis, whether 
his service-connected disabilities render him unable to 
obtain and retain substantially gainful employment.  
Specifically, there must be a determination that the 
Veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  

Here, the Veteran initially applied for entitlement to 
service connection for "chronic anxiety syndrome" in 
September 1979, which was denied in a November 1979 rating 
decision.  Although the Veteran was notified of the denial, 
he did not initiate a timely formal appeal.  Therefore, the 
RO's decision of November 1979 is final.  

The Veteran next filed a claim for entitlement to "post 
traumatic stress syndrome" manifested by anxiety, stress, 
and depression, which was denied in a June 1982 rating 
decision.  Although the Veteran was notified of the denial, 
he did not initiate a timely formal appeal.  Therefore, the 
RO's decision of June 1982 is final.  

The Veteran most recently applied to reopen his claim for 
PTSD on May 21, 2001.  In a November 2006 rating decision, 
the RO granted entitlement to service connection for PTSD 
with a 70-percent evaluation effective May 21, 2001, the date 
his claim to reopen was received.  In this decision, the RO 
noted outpatient treatment reports dated from May 1978 to 
July 1979 that revealed that the Veteran was found to be 
permanently and totally disabled due to emotional symptoms, 
as well as an August 1979 statement from the Patrick Air 
Force Base Hospital revealing that the Veteran was determined 
to be totally and permanently disabled for his job due to 
depressive neurosis that would require long-term therapy.  
Based on this evidence, the RO deferred the issue of 
entitlement to TDIU until the Veteran completed and returned 
a VA Form 21-8940.  

The Veteran's completed VA Form 21-8940 was received by the 
RO on January 11, 2007.  In an April 2007 rating decision, 
the RO granted entitlement to a TDIU effective May 21, 2001, 
the date that the Veteran met the schedular criteria for a 
TDIU.  However, the Veteran subsequently indicated his intent 
to obtain an effective date earlier than May 21, 2001, for 
his TDIU.

The Board emphasizes that the Veteran is service connected 
for a single disability: PTSD evaluated as 70 percent 
disabling effective May 21, 2001.  Absent a challenge based 
on clear and unmistakable error (CUE), which is not before 
the Board at this time, the November 1979 and June 1982 
rating decisions denying service connection for psychiatric 
disorders are final.  Therefore, as the Veteran was not 
service connected for any disability prior to May 21, 2001, 
this is the earliest date on which entitlement to a TDIU can 
be awarded, on either a schedular or an extra-schedular 
basis.  

In reaching this determination, the Board reiterates that in 
a November 2006 rating decision, the RO reopened the 
Veteran's claim of service connection for PTSD, granted 
service connection for the condition, and assigned an initial 
70 percent evaluation, effective May 21, 2001.  The RO 
notified the Veteran of the determination and of his 
appellate rights in a January 2007 letter.  To date, the 
Veteran has not challenged the determination.  In denying 
this claim, the Board acknowledges that a VA Form 21-22a, 
which was signed by the Veteran in April 2008 and by his 
attorney in May 2008, and which was filed at the Board in 
June 2008, states that the Veteran authorized his consent for 
disclosure of records relating to "Entitlement to an earlier 
effective date for service-connected PTSD and TDIU."  The 
Board finds that this is not a Notice of Disagreement 
challenging the RO's assignment of May 21, 2001, as the 
proper effective date for PTSD, and notes that even if it 
were, it would be untimely as it was filed more than one year 
after January 2007, when the Veteran received notice of the 
RO's December 2006 determination.  See 38 C.F.R. § 20.302 
(2009).


ORDER

Entitlement to an effective date prior to May 21, 2001, for 
the award of a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


